--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS
 
This settlement agreement and mutual release of all claims (Settlement
Agreement) is made and entered into as of this 19th day of January, 2010 by and
between Who’s Your Daddy, Inc., a California corporation (“WYD CA”), Who’s Your
Daddy, Inc., a Nevada corporation (“WYD NE”) (collectively referred to herein as
“the Companies”) and Fish & Richardson P.C. (“Fish”), a Massachusetts
professional corporation.
 
RECITALS
 
WHEREAS, Fish obtained a now-final judgment against the Companies as a result of
an action in San Diego Superior Court, Case Number
37-2008-00083932-CU-CL-CTL  for unpaid legal fees and costs (“State Court
Judgment”); and,
 
WHEREAS, no part of the judgment or subsequently accruing costs or interest has
been paid; and,
 
WHEREAS, WYD CA had previously granted Fish a first priority security interest
in all of the trademarks owned by it and all associated goodwill; and,
 
WHEREAS, Fish has commenced an action in United States District Court Southern
District of California, Case Number 09 CV 1993 W POR (“Federal Action”) against
WYD CA to foreclose on the security interest in its trademarks;
 
NOW, THEREFORE in consideration of the promises and covenants set forth in this
Settlement Agreement and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto expressly
agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
1.             Settlement. WYD CA agrees to transfer all right, title and
interest in and to the trademarks which are the subject of Fish’s security
interest (the “Marks”) to Fish absolutely and unconditionally and free of all
liens and encumbrances.  Pursuant to the foregoing, WYD CA shall execute and
deliver to Fish as of the effective date a Trademark Assignment in the form
attached as Exhibit A.  Upon the completion of the said transfer of the
trademarks to Fish, the State Court Judgment will be fully satisfied and Fish
will acknowledge a full satisfaction of judgment.  Further, upon the completion
of the said transfer of the Marks to Fish, Fish will dismiss the Federal Action
with prejudice.
 
1.1           Discontinuation of Use.  Within twenty (20) days of the effective
date of this Settlement Agreement, the Companies agree to permanently
discontinue any and all use whatsoever of the Marks, except as otherwise
expressly set forth in this Section 1.  The Companies further agree that they
will not adopt, use, apply to register or register anywhere in the world for any
and all goods and services the Marks, or any other mark that may cause
likelihood of confusion with or dilution of the Marks.  For purposes of this
Settlement Agreement, use includes but is not limited to use as a trade name, as
a company name, in a logo or slogan, as an e-mail address, in a domain name or
URL, on web sites, in correspondence, on letterhead, business cards, and
promotional and marketing materials, and on signage.  The Companies further
agree not to assign any actual or claimed rights in the Marks to any third
party.
 
1.2           Africa.  The Companies shall retain all rights to use, register
and license the Marks in the continent of Africa.  Fish, and its assigns and/or
successors shall not challenge, contest, oppose, seek to cancel, or otherwise
object to the Companies’ use and/or registration of the Marks in Africa or their
rights therein, except on the grounds of non-use, abandonment or fraud based on
actions occurring after the effective date of this Settlement Agreement.

 
 

--------------------------------------------------------------------------------

 
 
1.3           Beryt.  Pursuant to the Agreement Regarding Use of Who’s Your
Daddy Energy Shots between the Companies and Beryt Promotion, LLC (“Beryt”),
attached hereto as Exhibit B, Beryt has the limited right to use the WHO’S YOUR
DADDY trademark, solely in connection with the sale or give-away of WHO’S YOUR
DADDY-branded energy shots and the promotion thereof within the city of Las
Vegas, Nevada until April 13, 2010.  After such date, Beryt has agreed to
permanently discontinue all commercial use of the WHO’S YOUR DADDY trademark and
will retain no rights in the same.
 
1.4           Product Formulas and Flavors.  The Companies shall retain all
rights to use and license their existing product formulas, recipes and flavors,
so long as such products are not marketed in connection with the Marks.  The
Companies may retain the basic color schemes of their existing product packaging
and cans, but may not adopt any of the distinctive logos and designs that are
being assigned herein and under Exhibit A.  Fish, and its assigns and/or
successors shall not use the Companies’ existing product formulas nor adopt the
precise color schemes that the Companies use with their WHO’S YOUR DADDY-branded
energy drinks as of the effective date of this Settlement Agreement.
 
1.5           Domain Names.  Pursuant to the Assignment Agreement attached
hereto as Exhibit A, the Companies agree to immediately transfer ownership of
the <whosyourdaddyinc.com> domain to Fish.  The Companies may retain ownership
of the <wydenergy.com> and <wydmail.com> domains until their expiration date,
which are September 16, 2010 and December 22, 2010, respectively.  As of the
effective date of the Settlement Agreement, the Companies will permanently
remove all content from the <wydenergy.com> and <wydmail.com> websites, except
to inform consumers of their name-change and to redirect consumers to an
entirely new site which does not use the Marks.  The Companies agree to
permanently cease all use of the <wydenergy.com> and <wydmail.com> domains and
any email addresses containing such domains upon their expiration dates of
September 16, 2010 and December 22, 2010, respectively, and to allow such domain
registrations to lapse when they are set to expire on those dates.

 
 

--------------------------------------------------------------------------------

 
 
1.6           Corporate Names.  The Companies agree to file certificates of
dissolution, cancellation or amendments to their articles of organization with
the Secretaries of State of California and Nevada to effect their corporate name
change and forward copies of those documents to Fish on or before June 30,
2010.  Pursuant to Section 1.1, except for the limited purpose of complying with
corporate formalities until June 30, 2010, the Companies may not use the Marks
in any manner, and the new or amended corporate entity names for the Companies
shall not incorporate the Marks or any derivatives thereof.
 
2.             Representations and Warranties.  WYD CA hereby represents and
warrants that it is the owner of all right, title and interest in and to the
Marks and that the Marks are free and clear of all liens, mortgages, pledges,
security interests, prior assignments and encumbrances of any kind
whatsoever.  WYD CA further represents and warrants that neither the Marks nor
the use of such Marks infringe or otherwise conflict or interfere with any
rights whatsoever of any other person or party in the United States.  WYD CA
further represents and warrants that neither the execution and delivery of this
Agreement nor consummation of the actions contemplated herein will violate any
security agreement, indenture, order, other instrument or agreement to which WYD
CA is a party and by which WYD CA and/or the Marks are bound.
 
3.             Indemnification.  By entering into this Agreement, Fish assumes
no liabilities of the Companies.  The Companies shall indemnify and hold
harmless Fish, its officers, directors, agents, employees and permitted assigns,
from and against any and all claims, suits, damages, liabilities, costs and
expenses, including, but not limited to court costs and reasonable attorneys’
fees, arising out of or based on: (i) any past act, omission or negligence by
the Companies with respect to the performance of their obligations to third
parties arising in connection with the Marks; or (ii) the infringement of any
trademark application or trademark of a third party arising out of the Marks.
 
4.             Mutual Release. Effective upon the consummation of the events in
paragraph 1 above:

 
 

--------------------------------------------------------------------------------

 
 
The parties to this Settlement Agreement do hereby expressly, voluntarily and
immediately release and discharge each other, their agents, attorneys, officers,
directors, subsidiaries, predecessors, successors and assigns, of and from any
and all past and present actions, cause of actions, suits, counterclaims, debts,
charges, complaints, claims, liabilities, contracts, obligations, damages and
expenses, of any nature whatsoever, both in law and in equity or otherwise, at
any and all times prior to the date of this Release.
 
Subject to the terms of this Settlement Agreement, all the parties hereto hereby
relinquish all claims, whether known or unknown, that they may have against each
other.  The parties expressly waive any and all rights and benefits conferred
upon them by the provisions of Section 1542 of the Civil Code of the State of
California, which provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
PLAINTIFF.
 
This waiver is not a mere recital but is a knowing waiver of the rights and
benefits otherwise available to the parties under this section.
 
5.             No Costs Or Fees. Each of the parties to this Settlement
Agreement is to bear, as between themselves, their own costs and attorneys' fees
arising from the transactions contemplated by this Settlement Agreement.
 
6.             Successors and Assigns. This Settlement Agreement shall inure to
the benefit of and be binding upon the parties, their affiliates, successors,
heirs and assigns.

 
 

--------------------------------------------------------------------------------

 
 
7.             Voluntary and Informed Consent; Authority.  Each party to this
Settlement Agreement warrants that no promise or inducement to enter into this
Settlement Agreement has been offered, except as herein set forth and that this
Settlement Agreement is executed by each party without relying upon any
statement or representation by any other party or its representatives,
including, but not limited to, any representations concerning the nature and
extent of any injury, damages or legal liability.  Each party to this Settlement
Agreement has made such investigation of the facts and law pertaining to this
settlement and this Settlement Agreement, and of all matters pertaining thereto,
as that party deems necessary.  Each party also acknowledges that it has either
been represented by counsel during all stages of this dispute and has acted with
the advice of such counsel in executing this Settlement Agreement or, by these
words, informed of the parties’ right to independent counsel, afforded a
reasonable time to seek such advice, but has knowingly and intelligently waived
such right.  Without limitation of the foregoing, the Companies acknowledge that
they have not been represented by Fish in connection with the matters
contemplated hereby and have either obtained independent legal advice or waive
the right to seek it.  Each party hereto and each person executing this
Settlement Agreement acknowledges that the terms and conditions of this
Settlement Agreement have been completely read, and that the terms and
conditions are fully understood and voluntarily accepted and in connection
therewith, the parties acknowledge that each of them has had the benefit of
legal counsel in entering into the same and they warrant, represent and agreed
that they, and each of them, understand all of the terms and are voluntarily
executing the same of their own free will, without coercion or duress, or such
party or parties has or have knowingly and intelligently waived such
right.  Each party to this Settlement Agreement further represents and warrants
that it has full authority to enter into this Settlement Agreement.
 
8.             Joint Drafting. The parties agree that they have jointly
participated in the drafting and preparation of this Settlement Agreement, and
that the language in this Settlement Agreement shall be construed as a whole
according to its fair meaning and not strictly for or against either of the
parties hereto.
 
9.             Execution. This Settlement Agreement may be' executed by each
party on separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together constitute but one
and the same instrument. Counterparts may be transmitted by the parties to their
counsel via telecopier, or by email in .pdf format if convenient to do so, and
such counterparts shall be deemed originals, for all purposes.

 
 

--------------------------------------------------------------------------------

 
 
10.           Entire Agreement. This Settlement Agreement contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements,
discussions and statements. No supplement, modification, waiver or termination
of this Settlement Agreement shall be binding unless executed in writing by the
party or parties to be bound thereby. No wai0ver of any of the provisions of
this Settlement Agreement shall be deemed to constitute a waiver of any other
provisions hereof, whether or not similar, nor shall such waiver constitute a
continuing waiver.
 
11.           Severability. If any Paragraph of this Settlement Agreement or any
portion thereof shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remainder of this Settlement
Agreement shall not in any way be affected or impaired.
 
12.           Choice of Law. This Settlement Agreement shall be construed and
enforced under the laws of the State of California.
 
IN WITNESS WHEREOF, the parties hereto have executed this Settlement Agreement
as of the date first above written.
 

 
Who’s Your Daddy, Inc. (CA)
 
Fish & Richardson P.C.
           
By: ________________________
 
By: ________________________
      Michael Dunn, CEO
 
       Roger D. Feldman, Senior Principal and General Counsel
           
Who’s Your Daddy, Inc. (NE)
               
By: ________________________
   
      Michael Dunn, CEO
   

 

--------------------------------------------------------------------------------


 
EXHIBIT A - ASSIGNMENT
 
WHEREAS, Who’s Your Daddy, Inc., a corporation organized and existing under the
laws of the State of California, having a place of business at 26381 Crown
Valley Parkway, Mission Viejo, CA 92691 (“Assignor”) has adopted, used, is using
and has applied to register the trademarks and domain names identified in the
attached Schedule A (herein referred to collectively as the “Property”) in the
United States and worldwide.


WHEREAS, Fish & Richardson P.C., a professional corporation organized and
existing under the laws of the State of Massachusetts, having a place of
business at 225 Franklin Street, Boston, Massachusetts 02110 (“Assignee”),
desires to acquire the Property together with the good will of the business.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Assignor does hereby sell, assign and transfer
unto Assignee, its successors and assigns all right, title and interest in and
to the Property together with the good will of the business symbolized by the
Property, including any trademark registrations that may have issued or
trademark applications that are pending in Assignor’s name for the
Property.  Assignor further sells, assigns and transfers unto Assignee its
entire right, title and interest in and to any and all causes of action and
rights of recovery for past infringement of the Property.


Assignor covenants that it or its representatives will, upon the request and at
the expense of Assignee, do all other lawful acts necessary to enable Assignee
to obtain, maintain and enforce full benefits from the rights and interests
herein assigned.


 
1 of 7

--------------------------------------------------------------------------------

 


This assignment shall be binding upon the successors and assigns of Assignor and
shall inure to the benefit of the successors and assigns of Assignee.


IN WITNESS WHEREOF, said Assignor, has executed and delivered this instrument
this _____________ day of January, 2010.
 



     
WHO’S YOUR DADDY, INC.
               
Date:
____________, 2010
By:
     
Name:
Michael R. Dunn
   
Title:
Chairman and CEO
               
NOTARY:
                                                 
FISH & RICHARDSON P.C.
               
Date:
____________, 2010
By:
     
Name:
Roger D. Feldman
   
Title:
General Counsel





NOTARY:




 
2 of 7

--------------------------------------------------------------------------------

 


Schedule A


TRADEMARKS
Mark
Country
Application No.
Filing Date
Registration No.
Registration Date
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
United States
78658016
26 Jun 2005
(pending)
WHO’S YOUR DADDY
United States
78976525
21 Oct 2004
3389058
26 Feb 2008
United States
78696818
19 Aug 2005
3212454
27 Feb 2007
United States
78504067
21 Oct 2004
3011493
01 Nov 2005
United States
78504061
21 Oct 2004
3078885
11 Apr 2006
United States
76574439
09 Feb 2004
3656207
21 Jul 2009
United States
76574444
09 Feb 2004
3548592
23 Dec 2008
United States
76574445
09 Feb 2004
3084079
25 Apr 2006
United States
76574443
09 Feb 2004
3084078
25 Apr 2006
United States
76574442
09 Feb 2004
3315070
23 Oct 2007
United States
76574441
09 Feb 2004
3084077
25 Apr 2006
United States
76574440
09 Feb 2004
3084076
25 Apr 2006
THE KING OF ENERGY
United States
78657979
24 Jun 2005
(pending)
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Bahamas
28975
23 Dec 2005
(pending)
Bahamas
28976
23 Dec 2005
(pending)
Bahamas
28977
23 Dec 2005
(pending)
THE KING OF ENERGY
Bahamas
28978
23 Dec 2005
(pending)
 
THE KING OF ENERGY
China
IR879935
19 Dec 2005
IR879935
19 Dec 2005

 
3 of 7

--------------------------------------------------------------------------------


 
TRADEMARKS
Mark
Country
Application No.
Filing Date
Registration No.
Registration Date

WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Costa Rica
20060002
02 Jan 2006
163768
06 Nov 2006
Costa Rica
20060003
02 Jan 2006
168233
06 Nov 2007
Costa Rica
20060004
02 Jan 2006
163767
11 Jun 2006
THE KING OF ENERGY
Costa Rica
20060001
02 Jan 2006
163769
06 Nov 2006
 
WHO’S YOUR DADDY
European Community
3303765
06 Aug 2003
3303765
08 Dec 2004
THE KING OF ENERGY
European Community
IR879935
19 Dec 2005
IR879935
19 Dec 2005
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Hong Kong
300552843
21 Dec 2005
300552843
12 Sep 2006
THE KING OF ENERGY
Hong Kong
300552852
21 Dec 2005
300552852
15 Jun 2006
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Indonesia
D002005029343
23 Dec 2005
IDM000135110
19 Sep 2007
Indonesia
D002005029342
23 Dec 2005
IDM000135109
19 Sep 2007
Indonesia
D002005029344
23 Dec 2005
IDM000135111
19 Sep 2007
THE KING OF ENERGY
Indonesia
D002005029345
23 Dec 2005
(pending)
 
THE KING OF ENERGY
Iran
IR879935
19 Dec 2005
IR879935
19 Dec 2005
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Israel
186239
22 Dec 2005
186239
07 Aug 2007
Israel
186240
22 Dec 2005
186240
06 Aug 2007
Israel
186241
22 Dec 2005
186241
06 Aug 2007
THE KING OF ENERGY
Israel
186242
22 Dec 2005
186242
07 Aug 2007

 
 
4 of 7

--------------------------------------------------------------------------------


TRADEMARKS
Mark
Country
Application No.
Filing Date
Registration No.
Registration Date

WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Jamaica
47860
22 Dec 2005
47860
22 Dec 2005
 
WHO’S YOUR DADDY
Japan
200580403
29 Aug 2005
4991423
29 Sep 2006
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Jordan
83580
21 Dec 2005
83580
21 Dec 2005
Jordan
83579
21 Dec 2005
83579
21 Dec 2005
Jordan
83330
21 Dec 2005
83330
21 Dec 2005
THE KING OF ENERGY
Jordan
83581
21 Dec 2005
83581
21 Dec 2005
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Malaysia
05021654
22 Dec 2005
(pending)
 
WHO’S YOUR DADDY
Mexico
744939
14 Oct 2005
923606
03 Mar 2006
Mexico
744941
14 Oct 2005
923839
07 Mar 2006
Mexico
744940
14 Oct 2005
923607
03 Mar 2006
THE KING OF ENERGY
Mexico
744938
14 Oct 2005
930715
25 Apr 2006
Mexico
797720
02 Aug 2006
949543
28 Aug 2006
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Panama
14786001
23 Dec 2005
147860
23 Dec 2005
Panama
14786101
23 Dec 2005
147861
23 Dec 2005
 
Panama
14786201
23 Dec 2005
147862
23 Dec 2005
THE KING OF ENERGY
Panama
14785901
23 Dec 2005
147859
23 Dec 2005

 
5 of 7

--------------------------------------------------------------------------------


TRADEMARKS
Mark
Country
Application No.
Filing Date
Registration No.
Registration Date

THE KING OF ENERGY
Russian Federation
IR879935
19 Dec 2005
IR879935
19 Dec 2005
 
THE KING OF ENERGY
Singapore
IR879935
19 Dec 2005
IR879935
19 Dec 2005
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Thailand
613377
23 Dec 2005
Kor264099
23 Dec 2005
Thailand
613378
23 Dec 2005
Kor265321
23 Dec 2005
Thailand
613379
23 Dec 2005
Kor264320
23 Dec 2005
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
UAE
76225
24 Dec 2005
63268
01 Oct 2006
UAE
76226
24 Dec 2005
91989
26 Nov 2008
UAE
76227
24 Dec 2005
63270
01 Oct 2006
THE KING OF ENERGY
UAE
76228
24 Dec 2005
63269
01 Oct 2006
 
WHO’S YOUR DADDY STYLE WITH AUTHORITY & Design
Vietnam
4200517576
23 Dec 2005
115043
01 Dec 2008
THE KING OF ENERGY
Vietnam
420517577
23 Dec 2005
107562
19 Aug 2008





 
6 of 7

--------------------------------------------------------------------------------

 
Schedule A




DOMAIN NAMES
www.whosyourdaddyinc.com



 
 
 


 
7 of 7

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
AGREEMENT REGARDING USE OF WHO’S YOUR DADDY ENERGY SHOTS


This Agreement Regarding Use of Who’s Your Daddy Energy Shots (hereinafter
“Agreement”) is entered into between Who’s Your Daddy, Inc., a California
corporation (WYD CA), Who’s Your Daddy, Inc., a Nevada corporation (WYD NE),
(collectively referred to herein as “WYD”), and Beryt Promotion, LLC, a Nevada
limited liability company (hereinafter, “BERYT”).  The “Effective Date” is the
last date by which all parties have executed the Agreement.


WHEREAS, WYD previously sold several hundred thousand WHO'S YOUR DADDY-branded
energy shots to BERYT for use in casinos;
 
 
WHEREAS, WYD is assigning all right, title and interest in and to its trademarks
to a third party in settlement of such third party’s claims against it;


NOW, THEREFORE, in consideration of mutual promises and covenants herein set
forth, the parties hereto agree as follows:


1.           Within ninety (90) days of the Effective Date, BERYT agrees to
permanently discontinue all commercial use of the name, trade name, trademark,
service mark, designation, and domain name WHO’S YOUR DADDY, including in
connection with the sale or give-away of WHO’S YOUR DADDY-branded energy shots
and the promotion thereof.
 
2.           Within ninety (90) days of the Effective Date, BERYT agrees to
destroy all materials in its possession, custody, or control bearing the name,
trade name, trademark, service mark, designation, and domain name WHO’S YOUR
DADDY.
 
3.           Prior to the end of the ninety (90) day phase out period, BERYT may
only sell, give away and/or promote products bearing the WHO’S YOUR DADDY mark
within the city of Las Vegas, Nevada.  BERYT may not sell, assign, or otherwise
transfer its WHO’S YOUR DADDY products to any third party re-seller.
 
4.           This Agreement is binding on each of the parties, their successors,
assigns, and related companies.
 
5.           This Agreement may be executed by the parties hereto in multiple
counterparts, each of which shall be deemed an original and all of which
together shall be one and the same document. This Agreement shall enter into
force on the Effective Date and shall extend for an indefinite time, unless
terminated in accordance herewith.
 
6.           This Agreement encompasses the entire agreement and understanding
between the parties hereto and supersedes any and all prior understandings or
agreements, whether written or oral.  Any modification to this Agreement must be
in a singular writing signed by duly authorized representatives of each party
hereto to be binding upon either party.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives on the dates set forth below.




Who’s Your Daddy, Inc. (CA)
 
Beryt Promotion, LLC
                         
(Authorized Signature)
 
(Authorized Signature)
         
Michael R. Dunn
 
Ramon Desage
 
Printed Name
 
Printed Name
         
CEO
 
CEO
 
Title/Position
 
Title/Position
         
1/5/10
 
1/12/10
 
Date Signed
 
Date Signed
                 
Who’s Your Daddy, Inc. (NE)
                     
(Authorized Signature)
             
Michael R. Dunn
     
Printed Name
             
CEO
     
Title/Position
             
1/5/10
     
Date Signed
     

 





--------------------------------------------------------------------------------